Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 1 of 64
                                                           United States Courts
                                                         Southern District of Texas
                                                                  FILED
                                                             October 27, 2020
                                                                       
                                                       David J. Bradley, Clerk of Court

                                           Unsealed p/Order 10/20/20




                              4:20-MJ-2110
                                                             +VEHF5IPNBT4,MFFI
                                                             .+.+"MPJ
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 2 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 3 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 4 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 5 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 6 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 7 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 8 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 9 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 10 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 11 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 12 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 13 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 14 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 15 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 16 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 17 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 18 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 19 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 20 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 21 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 22 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 23 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 24 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 25 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 26 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 27 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 28 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 29 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 30 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 31 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 32 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 33 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 34 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 35 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 36 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 37 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 38 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 39 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 40 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 41 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 42 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 43 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 44 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 45 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 46 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 47 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 48 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 49 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 50 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 51 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 52 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 53 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 54 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 55 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 56 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 57 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 58 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 59 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 60 of 64
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 61 of 64




                                                       (5)
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 62 of 64




                                                       (6)
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 63 of 64




                                                        (7)
Case 4:20-mj-02110 Document 1 Filed on 10/27/20 in TXSD Page 64 of 64




                                                        (11)
